PER CURIAM.
After hearing testimony on the issue of whether or not two resolutions of the city commission of the City of Coral Gables, setting the basis for the assessment of taxes on taxable property within that municipality, were discriminatory and unconstitutional, the chancellor ruled adverse to the plaintiff-appellants and this appeal followed.
After oral argument and upon consideration of the briefs and the record, we conclude, as did the able chancellor, that the resolutions attacked are constitutional and that it has not been shown that in their application discrimination resulted.
Accordingly, the decree appealed is affirmed.
Affirmed.